In County of Nassau v. Lincer (280 N.Y. 662) and Villageof Garden City v. Roeder (280 N.Y. 663) this court considered and necessarily decided that under section 116 of the Village Law, in villages the lien of both village and county taxes had priority in chronological order. We find nothing in the provisions of law applicable in Erie county which varies the statutory rule applied in those cases. The Legislature, noting the objections to the rule of priority formulated in the Village Law, has changed that rule by chapters 303 and 770 of the Laws of 1940, but the amendment is not retroactive.
The judgments so far as appealed from should be reversed and the matter remitted to the County Court to enter judgment fixing the order of priority of tax liens in accordance with this opinion, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgment accordingly. *Page 186